Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statement of Reasons for Allowance
The amendments filed 3/24/21 limit the concentration range of the sulfolane of formula (I) to 0.2 to 1.5% by weight, reflective of the concentrations used in the inventive examples in the specification. Applicant’s arguments filed 3/24/21 sufficiently address the other issues identified with applicant’s argument of unexpected results in the previous office action. Applicant notes that PAO and GTL base oils are considered equivalent with respect to seal swelling activity since both have essentially zero aromaticity, and further explains that since Experiments 2 through 5 show that the claimed sulfolane performs well in Group II and III base oils, one of ordinary skill in the art would expect the superior results to be maintained in those base oils. Additionally, applicant explains that one of ordinary skill in the art would not expect changes in the hydrocarbyl substituents to affect the seal swelling properties relative to the prior art sulfolane. In light of the amendments and applicant’s arguments, applicant has therefore demonstrated that the claimed compositions produce unexpectedly superior results, and overcomes the prima facie case of obviousness set forth in the previous office action.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771